Citation Nr: 1016703	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right clavicle disability.

2.  Entitlement to an initial rating in excess of 40 percent 
disabling for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to September 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and July 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.
 
The Veteran appeared via video conference and provided 
testimony before the undersigned Veterans Law Judge (VLJ) in 
April 2010.  A transcript of the hearing has been associated 
with the claims file.

It is noted that the Veteran submitted copies of medical 
records to the Board in April 2010.  The Veteran did not 
submit a waiver of RO review; however, as the evidence is not 
pertinent to the claims on appeal, there is no reason to seek 
a waiver of consideration of the evidence by the RO or to 
remand the matter for RO consideration of the evidence.  38 
U.S.C.A. § 20.1304 (2009).

The  issue of service connection for a neck disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for a right clavicle disability in a March 
1991 rating decision; the Veteran did not appeal.

2.  Evidence received since the March 1991 rating decision is 
cumulative or redundant of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The Veteran wears absorbent materials that must be 
changed more than four times per day.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied a claim of 
entitlement to service connection for a right clavicle 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
March 1991 rating decision that denied entitlement to service 
connection for a right clavicle disability and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for a rating of 60 percent for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115, DC 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The RO denied service connection for a right clavicle 
disability in a March 1991 rating decision.  The Veteran was 
advised of his right to appeal.  The next communication 
regarding the right clavicle disability was received in 
November 2005, more than one year after the March 1991 rating 
decision.  Therefore, the March 1991  rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Veteran's service connection claim for a right clavicle 
disability was originally denied in March 1991 because the 
evidence showed no fracture of the clavicle in service and 
the VA examination was normal.  Therefore, to reopen the 
claim for service connection for a right clavicle disability, 
the Veteran must provide evidence of a current disability 
related to service.

Since the March 1991 rating decision, the Veteran has 
submitted medical records, buddy statements, and personal 
statements.  Specifically, the Veteran submitted a buddy 
statement from V.R.C. indicating that the Veteran was struck 
on the shoulder with an object during service.  Although the 
statement is new to the claim file, the issue of being struck 
with an object during service is not new, or rather, the 
information is redundant of the evidence of record at the 
time of the March 1991 rating decision.  The medical records 
submitted since March 1991 show complaints of shoulder, neck 
and back pain, but fail to contain a diagnosis of a 
disability of the shoulder girdle or clavicle region.  

In sum, the evidence does not show a current disability.

Regarding the Veteran's statements, the Veteran testified 
that during service, a meat scale fell on his head and landed 
on his clavicle.  He stated that as a result of the accident, 
his cervical spine had to be fused together and he can no 
longer turn his neck.  The Veteran did not indicate that he 
has a current diagnosis pertaining to the shoulder girdle or 
clavicle itself.  The medical evidence he has submitted cites 
to a neck problem and not to the disability at issue before 
the Board at this time.  

Based upon a review of the evidence received since March 
1991, the Board finds that the evidence is either cumulative 
or immaterial to the claim for service connection for a right 
clavicle disability.  The evidence does not show a current 
right clavicle disability related to service.  At most, the 
evidence raises a claim for service connection of a neck 
disability.

Accordingly, as no new and material evidence has been 
presented, the claim for service connection for a right 
clavicle disability is not reopened.  The appeal is denied.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the Veteran questions the reasoning behind the 
grant and reduction of temporary total disability benefits 
assigned for prostate cancer and seeks a rating greater than 
40 percent for his residuals of prostate cancer.

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

38 C.F.R. § 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of 
the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed 
a period of at least 60 days to submit additional evidence to 
show that the rating should not be reduced.  After the 
allotted period, if no additional evidence has been 
submitted, final rating action will be taken and the rating 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).

The Veteran filed a service connection claim for prostate 
cancer on November 30, 2005.  The RO denied the claim in 
March 2009 but reconsidered the decision upon receipt of 
additional evidence.  In July 2009, the RO granted service 
connection and a temporary total disability rating under 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, for the 
Veteran's prostate cancer, effective November 30, 2005, the 
date of claim.  In addition to granting the retroactive 
temporary total disability compensation, the RO granted a 40 
percent rating for residuals of prostate cancer under DC 7528 
and 38 C.F.R. § 4.115a, effective June 1, 2006.  The RO based 
the 40 percent rating on medical records dated subsequent to 
cessation of cancer treatment and upon a June 2009 VA 
examination.  These records showed no local reoccurrence or 
metastasis of the cancer and described the Veteran's 
residuals of prostate cancer, including his voiding 
dysfunction.

It is noted that the criteria under 38 C.F.R. § 4.115b 
requires the Veteran to undergo a VA examination six months 
after his final cancer treatment.  However, in this case a VA 
examination was not conducted because the Veteran's condition 
was not service connected at that time.  Service connection 
was granted in 2009 with a retroactive effective date.  
Consequently, the Board finds that the Veteran was not 
prejudiced by the lack of a VA examination at the expiration 
of the six month time frame mandated under 38 C.F.R. 
§ 4.115b, DC 7528.

The Board also finds that the Veteran has not been prejudiced 
by the failure of VA to abide by the provisions of 38 C.F.R. 
§ 3.105(e) for reductions in disability ratings.  In this 
case, the Board finds that the criteria under 38 C.F.R. § 
3.105(e) is inapplicable as service connection and disability 
ratings were granted retroactively in the original rating 
decision, dated July 2009.  The reduction of the temporary 
total evaluation was required under the criteria.  Further, 
the Veteran has not argued that the due process protections 
of 38 C.F.R. § 3.105(e) have been violated.  In summary, the 
Board finds that the assignment of a temporary total 
disability evaluation and subsequent reduction for residuals 
of prostate cancer was proper.

Regarding the request for a rating greater than 40 percent 
for residuals of prostate cancer, 38 C.F.R. § 4.115b, DC 7528 
states that residuals are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115a states that voiding dysfunction is rated as urine 
leakage, urinary frequency, or obstructed voiding.  

Under voiding dysfunciton and urine leakage, a 60 percent 
rating is assigned for a disability requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  

The criteria for renal dysfunction and obstructive voiding 
are inapplicable, as there is no medical evidence that the 
Veteran's residuals of prostate cancer have manifested in 
renal dysfunction or obstructive voiding.

In June 2009, the Veteran had a VA examination.  The examiner 
reviewed the claims file.  During the exam, the Veteran 
reported having a radical prostatectomy in November 2005.  He 
said he had no further treatment for his prostate cancer.  He 
also reported that his PSA is checked every three months and 
that his PSA has always been very low.  The examiner noted 
that the most recent PSA in the treatment records is dated 
August 2008, and shows PSA at less than 0.05.

The Veteran denied urinary hesitancy and reported having a 
normal stream.  He also reported urinary frequency and that 
he has to urinate between 10 and 20 times per day.  The 
Veteran reported incontinency and urinary leakage and said 
that he uses two to three diapers per day.  He also reported 
erectile dysfunction.  The Veteran denied urgency, dysuria, 
stool problems, history of kidney problems, kidney stones, 
and renal dysfunction.

The examiner stated that the Veteran continues to work and 
that he is able to perform his duties as required.  The 
Veteran reported missing work secondary to his knees.

During his hearing before the Board, the Veteran testified 
that he changes his diaper about every hour and that he has 
to plan trips around bathroom locations.  He stated that he 
changes his diaper up to 10 times per day.  

Upon questioning, the Veteran stated that he definitely 
changes his absorbent materials more than 4 times per day.

The Board has reviewed all of the medical evidence and finds 
that the Veteran's testimony supports a rating of 60 percent 
under 38 C.F.R. § 4.115a, voiding dysfunction, as he changes 
his absorbent materials more than 4 times per day.  A rating 
higher than 60 percent is not provided under the criteria for 
voiding dysfunction and the evidence fails to show renal 
dysfunction.  Therefore, a rating greater than 60 percent for 
the Veteran's residuals of prostate cancer is not warranted 
at this time.  The Veteran has been given the benefit of the 
doubt in this regard. 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer the claim to the Chief Benefits Director or the 
Director of Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

Accordingly, a 60 percent rating for residuals of prostate 
cancer is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 that fully addressed 
all notice elements, including the Kent criteria, and was 
sent prior to the initial RO decisions in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claim and of his and VA's 
respective duties for obtaining evidence.  

The notice letter also included the criteria for reopening 
the claim for service connection for a right clavicle 
disability, the criteria for establishing service connection, 
and information concerning why the claim was previously 
denied.  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed about the 
evidence necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, ship logs, and private treatment records.  
The Veteran submitted buddy statements and private treatment 
records, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded a VA medical 
examination for residuals of prostate cancer in June 2009.  A 
VA examination was not provided for the service connection 
claim for a right clavicle disability because the claim was 
not reopened for consideration on the merits.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has not been received since the 
prior rating decision that denied entitlement to service 
connection for a right clavicle disability; therefore that 
claim is not reopened.

A 60 percent rating for residuals of prostate cancer is 
granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


